DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 06-04-2021 is acknowledged.
	Claims included in the prosecution are 1, 3-4, 6 and 11-18.
	In view of the amendments to the claims, the previous 101 and 112 2nd paragraph rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3-4, 6 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sideris et al (Molecular and Clinical Oncology, 2016) or Bellmunt ..
	Sideris teaches the efficacy of weekly paclitaxel treatment following cisplatin treatment in urothelial bladder cancer. The administration however, is by intravenous injection and not by intravesical instillation (see entire publication).
	Bellmunt teaches the phase III study of paclitaxel/cisplatin/gemcitabine in patients with locally advanced or metastatic urothelial cancer. The mode of administration however, is unclear (see entire publication)
	What is also lacking in Sideris and Bellmunt is the administration of paclitaxel in claimed liposomal composition.
	EP teaches liposomally encapsulated paclitaxel for the treatment of cancer. The composition contains lecithin, cholesterol, Threonine and glucose. The liposomal paclitaxel has reduced toxicity, improved stability and relatively lower cost. EP does not specifically teach bladder cancer (Abstract, 0008, 0012-0022 and claims).
	WO 2017 teaches liposomally encapsulated paclitaxel or cisplatin for the treatment of non-muscle invasive bladder cancer. The composition is administered intravesically, The liposomes are administered with saline as the aqueous medium. The composition is allowed to stay for a specified amount of time and then drained.  (Abstract, 0011-0012, 0023-0024, 0030, 0039-0040, 0049, 0059 and Table 1).
It would have been obvious to one of ordinary skill in the art to use liposomes of EP to deliver paclitaxel taught by Sideris or Bellmunt to treat bladder or upper tract urothelial carcinoma because liposomes are art well-known sustained release vehicles and because of the advantages taught by EP. It would have been obvious to one of . 
2.	Claims 1, 3-4, 6 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 332 755 in view of WO 2017/120586 of record.
EP as discussed above teaches liposomally encapsulated paclitaxel for the treatment of cancer. The composition contains lecithin, cholesterol, Threonine and glucose. The liposomal paclitaxel has reduced toxicity, improved stability and relatively lower cost (Abstract, 0008, 0012-0022 and claims).
EP however, does not specifically teach that the cancer to be treated is bladder or upper tract urothelial carcinoma and does not teach the administration intravesically..
WO 2017 teaches liposomally encapsulated paclitaxel or cisplatin for the treatment of non-muscle invasive bladder cancer. The composition is administered intravesically, The liposomes are administered with saline as the aqueous medium. The composition is allowed to stay for a specified amount of time and then drained.  (Abstract, 0003, 0011-0012, 0023-0024, 0030, 0039-0040, 0049, 0059 and Table 1).
It would have been obvious to one of ordinary skill in the art to use the liposomes of EP to treat bladder or upper tract urothelial carcinoma with a reasonable expectation of success since WO teaches the efficacy of the liposomally encapsulated paclitaxel in the treatment of these cancers.
s 1, 3-4, 6 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over 1) Sideris et al (Molecular and Clinical Oncology, 2016) or Bellmunt (Journal of Clinical Oncology 2012) in view of EP 1 332 755 of record and WO 2017/120586; OR 2) EP 1 332 755 in view of WO 2017/120586 both as set forth above, further in view of Johnson et al (Selective Cancer Therapeutics, 1089).
	The teachings of Sideris et al, Bellmunt, EP and WO 2017 have been discussed above.
	John teaches that liposomes encapsulated drugs bind to human bladder cancer epithelial cells and gradually leak their contents in a “time release” fashion into the bladder itself when administered intravesically (Abstract and entire publication).
	One of ordinary skill in the art would be motivated to encapsulate paclitaxel within liposomes and administer intravesically since such an administration would enable paclitaxel to reach the affected organ, bladder since Johnson teaches that liposomes bind to human bladder cancer epithelial cells and gradually release the encapsulated drug.
	Applicant’s arguments to the above rejections have been fully considered, but are not found to be persuasive. Applicant argues the compositions of the liposomes disclosed in these references are starkly different and indeed there are no overlapping non-drug components between the respective liposomes disclosed in EP and WO 2017. According to applicant, the paclitaxel liposomes in WO 2017 are described as having specified, focused ratios of paclitaxel and phospholipid component and therefore, a person of ordinary skill in the art could not have reasonably expected to successfully modify EP’s teachings by substituting the intravenous administration of its paclitaxel formulation with 2017’s teachings of directly delivering liposome formulations directly to the bladder and upper urinary tract.
These arguments are not persuasive. As one of ordinary skill in the art would recognize that when a liposomal formulation containing and active agent is administered intravenously it enters the circulating blood and the amount of drug reaching a specific organ, in this case, bladder is lot less than the amount of drug reaching the bladder when administered intravesically and WO teaches the administration of paclitaxel, the same anti-cancer agent claimed in instant claims in liposomes. Applicant’s arguments regarding focused ratios of paclitaxel and phospholipid component are not persuasive since instant claim 1 does not recite any ratios and the claimed components in the liposomes encapsulating paclitaxel are taught in EP. With regard to the amounts per m2 recited in the dependent claims, the examiner points out that a careful review of instant specification contains no studies at all to show their criticality. In the absence of showing unexpected results, it is deemed that it is within the skill of the art to determine the amounts of administered paclitaxel since the amounts depend upon various parameters such as the patient’s age, the severity of the bladder cancer and other conditions.

The reference of Lazzeri et al (The Journal of Urology< 1996) is cited as interest.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GOLLAMUDI S KISHORE/           Primary Examiner, Art Unit 1612